Discoverable in the language of the complaint is the assertion, supported by allegations as to particular transactions, that the corporation has been in the past and is now being exploited exclusively for the private benefit of its managing and controlling stockholders. If plaintiffs should be able to establish this assertion, they might, in a proper case, be entitled to relief (Kroger v. Jaburg, 231 App. Div. 641; Lennan v. Blakeley, 273 App. Div. 767; cf. Fontheim v. Walker, 282 App. Div. 373, affd. 306 N. Y. 926). Concur — Breitel, J. P., Rabin, McNally, Stevens and Steuer, JJ.